DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention I in the reply filed on 4/19/21 is acknowledged.  However, Applicants did not set forth any grounds for traverse.  Therefore the arguments are not found persuasive because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement.
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected Inventions II-III, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/19/20.
Drawings
The drawings were received on 3/14/19.  These drawings are acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pockett et al. (US 2010/0277803) in view of Brown (US 2014/0140654).
Consider claim 1, Pockett et al. disclose (e.g. figure 2) a head up display, comprising:
a first light pipe (7, substrate is wave guiding) [0053] comprising a first elongated face, a second elongated face, a third elongated face, and a fourth elongated face (the substrate comprises four elongated faces), the first elongated face extending in a first direction and coplanar with the second elongated face (see figure 2, two coplanar elongated faces), the first light pipe comprising a first input grating (12, input grating) configured to couple light into the first light pipe (light is coupled into the substrate via input grating 12), the first light pipe comprising at least one first turning grating (14, intermediate grating) or first mirror array configured to expand a pupil in the first direction (the intermediate grating expands the light in the Sz direction); and
an output grating configured to expand the pupil in a second direction perpendicular to the first direction (light is expanded in the Sy direction via grating 16), wherein the light enters the first light pipe in a third direction and the light leaves the waveguide combiner in the third direction (light enters the substrate in the Sx direction and leave grating 16 in the Sx direction) and the third direction is perpendicular to the 
However, Pockett does not explicitly disclose a waveguide combiner.  Pockett and Brown are related as waveguide devices.  Brown disclose (e.g. figure 6) a waveguide combiner comprising a grating [0153].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to incorporate the grating into a waveguide combiner, as taught by Brown, in order to allow for a full color display.
Consider claim 2, the modified Pockett reference discloses a head up display, wherein the light enters the first light pipe at the first elongated face and the first input grating is on a second elongated face opposite the first elongated face (see figure 2, the light enters from the rear and grating 12 is on the opposite side of the substrate) [0060 of Pockett].
Consider claim 6, the modified Pockett reference discloses a head up display, wherein the output grating is rectangular (see figure 2, the grating 16 is rectangular) [0060 of Pockett].
Consider claim 7, the modified Pockett reference discloses a head up display, wherein the first light pipe is attached to the waveguide combiner at a top surface of the waveguide combiner, the top surface matching the third elongated face (see figure 2 of Pockett and figure 6 of Brown, the substrate is attached to the grating at a top i.e. exterior surface of the grating) [0060 of Pockett and 0153 of Brown].
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pockett et al. (US 2010/0277803) in view of Brown (US 2014/0140654) as applied to claim 1 above, and further in view of Levola et al. (US 2010/0321781).
Consider claim 3, the modified Pockett reference does not explicitly disclose that the first elongated face comprises the at least one first turning grating.  Pockett, Brown and Levola et al. are related as waveguide devices.  Levola et al. disclose (e.g. figure 7) the first elongated face comprises the at least one first turning grating (the grating 20 is on the light entrance face) [0091].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of the modified Pockett reference, as taught by Levola to have the grating be on the first elongated face, in order to provide a compact design with improved image quality.
Claims 4-5, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pockett et al. (US 2010/0277803) in view of Brown (US 2014/0140654) as applied to claim 1 above, and further in view of Wang et al. (US 8,189,263)
Consider claim 4, the modified Pockett reference does not explicitly disclose that the first light pipe comprises at least one first mirror array.  Pockett, Brown and Wang are related as waveguide devices.  Wang discloses (e.g. figures 2A-4B) a first light pipe comprises at least one first mirror array (see figures 2A-2B, multi part mirror array) [col. 3, line 39 to col. 4, line 65, col 6, line 54 to col. 7, line 38].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of the modified Pockett reference to include the mirror array, as taught by Wang, in order to increase the field of view.

Consider claim 8, the modified Pockett reference does not explicitly disclose that the first light pipe comprises two high efficiency mirror gratings. Pockett, Brown and Wang are related as waveguide devices.  Wang discloses (e.g. figures 2A-2B) that the first light pipe comprises two high efficiency mirror gratings (see figures 2A-2B, multi part mirror array) [col. 3, line 39 to col. 4, line 65, col 6, line 54 to col. 7, line 38].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of the modified Pockett reference to include the mirror array, as taught by Wang, in order to increase the field of view.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199.  The examiner can normally be reached on 6:00 am to 3:30 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872